DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-16 are objected to because of the following informalities:  In claims 10-16, line 1, the recitation of “The integrated circuit package” should be changed to “The method of forming the integrated circuit package”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukazawa (PN 7,074,703).
Regarding claim 1, Fukazawa discloses, as shown in Figures, a method of forming an integrated circuit package comprising:
	bonding at least one first die (a first 80 from a bottom) to a first carrier (100) at a first side of the at least one first die, wherein the first die comprises a first semiconductor substrate (10,80), a plurality of first through substrate vias (26) penetrating through the first semiconductor substrate and a first interconnect structure (14) over the first substrate;
	partially removing the first semiconductor substrate to expose portions of the first through substrate vias (see Figures 3A-3B, 7);
	forming a dielectric layer (90) over a top and a sidewall of the at least one first die and around the exposed portions of the first through substrate vias; and
	bonding a second die (a second 80 from a bottom) to the at least one first die at a second side of the at least one first die.

Regarding claim 3, Fukazawa discloses forming the dielectric comprises:
	forming a dielectric material layer (54) over the first carrier, the dielectric material layer covering the at least one first die; and
	performing a planarization process to the dielectric material layer until surfaces of the first through substrate vias are exposed [Figure 3B, Col 10, lines 27-54].

Regarding claim 8, Fukazawa discloses the dielectric layer further extends laterally away from the at least one first die.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PN 8,637,969).
Regarding claim 1, Lee et al. discloses, as shown in Figures, a method of forming an integrated circuit package comprising:
	bonding at least one first die (C1) to a first carrier (10) at a first side of the at least one first die, wherein the first die comprises a first semiconductor substrate (100), a plurality of first through substrate vias (120) penetrating through the first semiconductor substrate and a first interconnect structure (A1) over the first substrate;
	partially removing the first semiconductor substrate to expose portions of the first through substrate vias (see Figures 12-13);
	forming a dielectric layer (80) over a top and a sidewall of the at least one first die and around the exposed portions of the first through substrate vias; and
	bonding a second die (C2) to the at least one first die at a second side of the at least one first die.

Regarding claim 8, Lee et al. discloses the dielectric layer further extends laterally away from the at least one first die.

Claim(s) 9-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (PN 9,530,706).
Kang et al. discloses, as shown in Figures, a method of forming an integrated circuit package comprising:
	bonding at least one first die (200,300) to an integrated circuit structure (100) at a first side of the at least one first die through a hybrid-bonding comprising a metal-to-metal bonding (209/109) and a dielectric-to-dielectric bonding (205/105):
	forming an isolation layer (83) to cover a top and a sidewall of the at least one first die [Col. 6, lines 36-46]; and
	forming a plurality of bumps (419) electrically connected to the at least one first die at a second side of the at least one first die, wherein the second side is opposite to the first side of the at least one first die.

Regarding claim 10, Kang et al. discloses a first die of the at least one first die (200,300) facing the integrated circuit structure has a first bonding pad (209) embedded in a first dielectric layer (205) facing the integrated circuit structure (100), the integrated circuit structure has a second bonding pad (109) embedded in a second dielectric layer (105) facing the first die, the second bonding pad of the integrated circuit structure is bonded to the first bonding pad of the first die, and the second dielectric layer of the integrated circuit structure is bonded to the first dielectric layer of the first die.

Regarding claim 11, Kang et al. discloses the first die comprises a first semiconductor substrate (201) and a plurality of first through substrate vias (210) penetrating through the first semiconductor substrate, and the isolation layer (83) surrounds portions of the first through substrate vias.

Regarding claim 14, Kang et al. discloses the solation layer (83) further extends laterally way from the at least one first die.

Regarding claim 15, Kang et al. discloses the at least one first die comprises a plurality of first dies (200,300) vertically stacked, and two adjacent first dies are bonded to each other through a hybrid-bonding comprising a metal-to-metal bonding (219/309) and a dielectric-to-dielectric bonding (207/305).

Regarding claim 16, Kang et al. discloses the isolation layer is further formed between the two adjacent first dies [Figure 1K].

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0193779).
Regarding claim 17, Lee et al. discloses, as shown in Figures, a method of forming an integrated circuit package comprising:
	bonding a second die (70) to a first die (50);
	forming a first dielectric layer (76) over a top of the second die and along sidewalls of the second die and the first die;
	bonding a third die (80) to the second die; and
	forming a second dielectric layer (77) over a top of the third die and along sidewalls of the third die, the second die and the first die, the second dielectric layer covering the first dielectric layer.

Regarding claim 20, Lee et al. discloses the method further comprising forming a dielectric encapsulation (79,161) to encapsulate the first die, the second die and the third die and around the second dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (PN 7,074,703) in view of Xue et al. (US 2013/0037935).
Fukazawa discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Fukazawa does not disclose the first interconnect structure is wider than the first semiconductor substrate after partially removing the first semiconductor substrate.  However, Xue et al. discloses a die (200’H) having a first interconnect structure (202’) being wider than or the same as the semiconductor substrate (200’A).  Note Figures 6E and 10I of Xue et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first interconnect structure of Fukazawa being wider than the first semiconductor substrate, such as taught by Xue et al. in order to have the desired structure.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (PN 7,074,703) in view of Baloglu et al. (PN 10,410,999).
Fukazawa discloses the claimed invention including the method of forming the integrated circuit package as explained in the above rejection.  Fukazawa does not disclose the method further comprising:
	forming a dielectric encapsulation (160) around the at least one first die and the second die;
	bonding a second carrier to the second die;
	removing the first carrier.
However, Baloglu et al. discloses a method comprising:
	forming a dielectric encapsulation (160) around the at least one first die and the second die (110);
	bonding a second carrier (130) to the second die;
	removing the first carrier (105).  Note Figures 2G-2h of Baloglu et al.  
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the circuit package of Fukazawa having a dielectric encapsulation the dies, bonding a second carrier to the second die and removing the first carrier, such as taught by Baloglu et al. in order to remove a temporary carrier away and add the second carrier having the desired circuitry to the circuit package

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (PN 7,074,703) in view of Baloglu et al. (PN 10,410,999) and further in view of Yu et al. (US 2008/0142990).
Fukazawa and Baloglu et al. disclose the claimed invention including the method of forming the integrated circuit package as explained in the above rejection.  Fukazawa and Baloglu et al. do not disclose bonding the second carrier to the second die comprises a fusion bonding.  However, Yu et al. discloses a method of forming an integrated circuit package comprising bonding a die (36,38) to a carrier (40) comprises a fusion bonding.  Note Figures and [0024] of Yu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to bond the second die and the second carrier of Fukazawa and Baloglu et al. through a fusion bonding, such as taught by Yu et al. in order to further improve the conductivity between the die and the carrier.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (PN 7,074,703) in view of Kang et al. (PN 9,530,706).
Fukazawa discloses the claimed invention including the method of forming the integrated circuit package as explained in the above rejection.  Fukazawa does not disclose the second die is bonded to the at least one first die through a metal-to-metal bonding and a dielectric-to-dielectric bonding.  However, Kang et al. discloses a method of forming an integrated circuit package comprising a second die (200) is bonded to a first die (300) through a metal-to-metal bonding (219/309) and a dielectric-to-dielectric bonding (207/305).  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to bond the second and first dies of Fukazawa through a metal-to-metal bonding and a dielectric-to-dielectric bonding, such as taught by Kang et al. in order to further improve the conductivity between the dies.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (PN 7,074,703) in view of Yu et al. (US 2008/0142990).
Fukazawa discloses the claimed invention including the method of forming the integrated circuit package as explained in the above rejection.  Fukazawa does not disclose bonding the at least one first die to the first carrier comprises a fusion bonding.  However, Yu et al. discloses a method of forming an integrated circuit package comprising bonding at least one first die (36,38) to a carrier (40) comprises a fusion bonding.  Note Figures and [0024] of Yu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to bond the at least one first die and the first carrier of Fukazawa through a fusion bonding, such as taught by Yu et al. in order to further improve the conductivity between the die and the carrier.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (PN 9,530,706) in view of Xue et al. (US 2013/0037935).
Kang et al. discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Kang et al. discloses the first die further comprises a first interconnect structure (203) between the integrated circuit structure (100) and the first semiconductor substrate (201).  Kang et al. does not disclose the first interconnect structure is wider than the first semiconductor substrate.  However, Xue et al. discloses a die (200’H) having a first interconnect structure (202’) being wider than or the same as the semiconductor substrate (200’A).  Note Figures 6E and 10I of Xue et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first interconnect structure of Kang et al. being wider than the first semiconductor substrate, such as taught by Xue et al. in order to have the desired structure.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (PN 9,530,706) in view of Noma et al. (US 2008/0277793).
Kang et al. discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Kang et al. does not disclose the isolation layer has a turning point conformal to a corner of the at least one first die.  However, Noma et al. disclose an integrated circuit package comprising an isolation layer (9) having a turning point conformal to a corner of at least one die (65,66).  Note Figures of Noma et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the isolation layer of Kang et al. having a turning point conformal to a corner of the at least one first die, such as taught by Noma et al. in order to prevent the sharp breaking point at the corner.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0193779) in view of Kang et al. (PN 9,530,706).
Regarding claim 18, Lee et al. discloses the claimed invention including the method of forming the integrated circuit package as explained in the above rejection.  Lee et al. does not disclose the second die is bonded to the first die through a metal-to-metal bonding and a dielectric-to-dielectric bonding.  However, Kang et al. discloses a method of forming an integrated circuit package comprising a second die (200) is bonded to a first die (300) through a metal-to-metal bonding (219/309) and a dielectric-to-dielectric bonding (207/305).  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to bond the second and first dies of Lee et al. through a metal-to-metal bonding and a dielectric-to-dielectric bonding, such as taught by Kang et al. in order to further improve the conductivity between the dies.

Regarding claim 19, Lee et al. discloses the claimed invention including the method of forming the integrated circuit package as explained in the above rejection.  Lee et al. does not disclose the third die is bonded to the second die through a metal-to-metal bonding and a dielectric-to-dielectric bonding.  However, Kang et al. discloses a method of forming an integrated circuit package comprising a third die (100) is bonded to a second die (200) through a metal-to-metal bonding (109/209) and a dielectric-to-dielectric bonding (105/205).  Note Figures of Kang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to bond the third and second dies of Lee et al. through a metal-to-metal bonding and a dielectric-to-dielectric bonding, such as taught by Kang et al. in order to further improve the conductivity between the dies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897